        Case 3:18-cv-00958-KAD Document 113 Filed 05/30/19 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

CHRISTINA OTHON,

               Plaintiff,                            CIVIL ACTION
                                                     NO. 3:18-CV-00958-KAD
v.

WESLEYAN UNIVERSITY,
                                                     MAY 30, 2019
               Defendant.


         DEFENDANT'S MEMORANDUM IN OPPOSITION TO PLAINTIFF'S
                    MOTION FOR PROTECTIVE ORDER

       Exactly one week before Plaintiff's deposition to be held on June 6 (noticed on

April 2) and in response to Defense counsel's emails confirming the deposition, Plaintiff

has filed a Motion for Protective Order. For the reasons set forth herein, Plaintiff's

Motion should be denied and the deposition should be ordered to go forward as

scheduled on June 6, 2019. In addition, Defendant seeks sanctions, including but not

limited to the costs of responding to this Motion.

I.     Plaintiff Misrepresents the Record.

       The only pending order in this case regarding Plaintiff's deposition is the order

issued by Judge Merriam dated May 9, 2019 as set forth in full below:

       ORDER. Defendant, in multiple filings, has expressed concern regarding
       plaintiff's attendance at a deposition scheduled for June 6, 2019, at 10:00AM.
       See Doc. # 78 at 1 ("Plaintiffs counsel's recent email communication, attached
       as Exhibit A, shows an outright refusal by Plaintiff to sit for her deposition,
       despite previous agreement to do so and a pending deposition notice. Therefore,
       as part of the relief on its Motion to Compel, Defendant requests an order that
       Plaintiff appear for her deposition on June 6, 2019, as noticed."); Doc. # 78 -2 at
       2 ("Re-Notice of Deposition" stating: "Defendant will take the deposition of
       CHRISTINA OTHON" "on June 6, 2019 at 10:00 a.m."); Doc. # 88 at 1 n.1
       ("Although a response to Plaintiff's Motion for Reconsideration is not required by
       Local Rule 7(c) unless requested by the Court, Wesleyan submits this brief
       opposition in order to address Plaintiff's continued refusal to sit for her deposition,
        Case 3:18-cv-00958-KAD Document 113 Filed 05/30/19 Page 2 of 7




       which has been noticed for June 6, 2019. In its Reply in further support of its
       Motion to Compel [ECF No. 78], Defendant has explicitly asked for the Court to
       compel Plaintiff to attend her deposition on June 6, 2019."); Doc. # 93 at 1
       ("Defendants consent [to an extension of a deadline] does not change its position
       that Plaintiffs deposition should proceed on June 6, 2019.").

       Neither a motion to compel, nor a motion for a protective order, specifically
       addressed to plaintiff's deposition has been filed or granted in this case.
       Accordingly, the Court presumes that any duly noticed deposition will go forward
       in the ordinary course of business. It is so ordered.
       Signed by Judge Sarah A. L. Merriam on 5/9/19. (Dowie, C) (Entered:
       05/09/2019)

       Plaintiff's position that Judge Dooley ordered compliance with IDP prior to

Plaintiff's deposition is a complete fabrication of the record. There is no such order in

this case. All discovery motions have been referred to Judge Merriam. Moreover, as

Defendant has represented consistently in its filings and most recently in the

Declaration of David B. Winakor, Defendant has complied with the IDP.

       By email dated May 29, 2019, a copy of which is attached hereto as Exhibit A,

undersigned Defense counsel sent Plaintiff's counsel a courtesy email, citing the May 9

Order and confirming that the deposition would go forward as scheduled. Rather than

respond to the email, Plaintiff's counsel filed a Motion for Protective Order, which should

be denied.

      Plaintiff's blatant refusal to appear for her deposition after Defendant has tried

numerous times to cooperate in the scheduling of the deposition cannot be

countenanced. The delay is prejudicing Defendant's ability to defend the case.

      By way of further background, Defendant first noticed Plaintiff's deposition on

February 14, 2019, by e-mail dated January 9, 2019. See Exhibit B. Plaintiff's counsel

responded that she was not available in February, and defense counsel requested that

Plaintiff's counsel suggest alternative dates in February. See id.



                                             2
        Case 3:18-cv-00958-KAD Document 113 Filed 05/30/19 Page 3 of 7




       On February 4, 2019, the parties participated in a telephonic status conference

with the Court, and on February 7, 2019, the parties engaged in a meet and confer

regarding discovery issues. During the meet and confer on February 7, 2019, Defense

counsel agreed to postpone Plaintiff's deposition until the end of the academic year in

order to accommodate Plaintiff's work obligations. Plaintiff's counsel confirmed this on

the record on March 18, 2019 when she stated to the Courts:

       We had the conference call with the Court on February 4th. We had a
       meet-and-confer on February 7th, and it was agreed that Plaintiff would
       be deposed in May, after her academic year ended. They agreed to
       that. They said they wanted to depose her husband and said, do you
       want to fly out there or should we—do you want to do her here or
       there? We talked about all of that.

       In the e-mail that they provided to the Court, I asked them, If you have
       specific dates in mind for May, let me know. No one has followed up. So I
       don't know why a comment would be made that, "We haven't been able to
       depose plaintiff" when we've already reached agreement on when that
       would occur.

(Emphasis added). See Transcript p. 28, lines 9-21 attached hereto as Exhibit C.

       Plaintiff continually harkens back to the February 4, 2019 conference call with the

Court when she claims the Court ordered that IDP be completed before Plaintiff's

deposition. In fact, the record shows that Plaintiff's counsel represented to the Court

after that call that an agreement had been reached for Plaintiff's deposition. See id.

       By email dated March 26, 2019, Defense counsel followed up with Plaintiff's

counsel and suggested dates for Plaintiff's deposition. See Exhibit D. On April 2,

2019, Plaintiff's counsel emailed defense counsel to confirm that she and her client

were holding June 6 for Plaintiff's deposition. See id. That same day, Defense counsel

e-mailed a re-notice of deposition to Plaintiff's counsel. See Exhibit E.
1      The parties were in Court for oral argument on Defendant's Motion to Dismiss.



                                            3
        Case 3:18-cv-00958-KAD Document 113 Filed 05/30/19 Page 4 of 7




       Yet Plaintiff continued to obstruct the deposition, despite her Counsel's

representation to the Court on March 18, 2019 and despite the agreement to depose

Plaintiff on June 6, 2019. See Exhibit C and Exhibit F. Indeed, two weeks after the

issuance of the deposition notice for June 6, Plaintiff's counsel indicated that Plaintiff

could not make it for the previously agreed-upon date. Defense counsel inquired about

the reason why Plaintiff was cancelling the deposition after having agreed to the date,

and Plaintiff's counsel took umbrage with the question and refused to answer. See

Exhibit G.

       Even in her Motion for Protective Order, Plaintiff has not articulated a basis on

which a Motion for Protective Order should be granted. Plaintiff cancelled the

deposition for undisclosed "personal reasons" after agreeing to a date and after

Plaintiff's counsel represented to the Court that the parties had an agreement regarding

the deposition date. This vague reason is an insufficient basis for a Motion for

Protective Order to enter. See Fed. R. Civ. P. 26(c) ("[t]he court may, for good cause,

issue an order to protect a party or person from annoyance, embarrassment,

oppression, or undue burden or expense[.]"); Trella v. Wal-Mart Stores, Inc., No.

3:15CV01211 (AWT) (SALM), 2017 WL 5160686, at *2 (denying motion for protective

order where deponent failed to establish good cause); see also Tucker v. Am. Intl

Group, Inc., No. 3:09-CV-1499 (CSH), 2011 WL 6020851, at *8 (denying request to

bifurcate and motion for protective order and noting that "[d]ue to the hectic pace of life

and the exigencies of career and family, 'personal inconvenience' is common, perhaps

even inherent, whenever one is requested to testify and is thus not sufficient in and of

itself to excuse one's testimony.")




                                              4
        Case 3:18-cv-00958-KAD Document 113 Filed 05/30/19 Page 5 of 7




       Plaintiff's cancellation of the deposition was nothing more than a ploy to avoid it.

Plaintiff's position is untenable. There is no order that IDP compliance is required prior

to the deposition and moreover, the IDP has been complied with in this case.

II.    Plaintiff's Remaining Arguments Are Irrelevant to Her Motion for Protective
       Order.

       Plaintiff's further arguments are without merit and require only a passing

response. Plaintiff's alleged concern about "deposition by ambush" is baseless. The

cases Plaintiff cites to at pages 10 — 13 of her Motion for Protective Order have

absolutely no relevance to this case. This argument is pure speculation and conjecture,

especially where Defendant has provided Plaintiff with 7,500 pages of documents.

Similarly, Plaintiff's argument that Plaintiff's counsel and Defense counsel were in

discussions about Plaintiff's expert's deposition is irrelevant. Plaintiff does not control

the defense strategy. If Defendant wishes to take Plaintiff's deposition first, it can do so.

       With regard to the Answer, Plaintiff's argument is meritless. Defendant's Motion

to Dismiss remains pending, and there is no court order that Defendant must file an

Answer. Moreover, the Court previously rejected this argument when Plaintiff raised it

in her Motion for Default and Motion for Reconsideration. See ECF Nos. 70, 73, 74, 89.

III.   Conclusion

       In short, Plaintiff's arguments in support of the Motion for Protective Order are

either irrelevant or not supported by the record. Plaintiff's ongoing attempts to avoid

having her deposition taken must be stopped. For the reasons stated herein, Plaintiff's

Motion for Protective Order should be denied. Defendant requests an order that

Plaintiff's deposition go forward as scheduled on June 6 and that it be awarded




                                              5
        Case 3:18-cv-00958-KAD Document 113 Filed 05/30/19 Page 6 of 7




sanctions, including but not limited to the costs of responding to this Motion for

Protective Order.



                                          DEFENDANT — WESLEYAN UNIVERSITY


                                          By /s/ Patricia E. Reilly
                                              Patricia E. Reilly
                                              preilly©murthalaw.com
                                              Matthew K. Curtin
                                              mcurtin©murthalaw.corn
                                              Martha M. Royston
                                              mroyston©murthalaw.com

                                          Murtha Cullina LLP
                                          265 Church Street
                                          New Haven, Connecticut 06510
                                          Telephone: 203.772.7700
                                          Facsimile: 203.772.7723
                                          Its Attorneys




                                             6
        Case 3:18-cv-00958-KAD Document 113 Filed 05/30/19 Page 7 of 7




                              CERTIFICATE OF SERVICE

       I hereby certify that on May 30, 2019, a true and correct copy of the foregoing

document has been filed electronically and served on the parties via the Court's

electronic filing system or by mail to anyone unable to accept electronic filings. Parties

may access this filing through the Court's CM/ECF system.



                                          /s/ Patricia E. Reilly
                                          Patricia E. Reilly
